PER CURIAM:
The plaintiff in each of these diversity actions sought to recover damages for the loss of services of its employee which loss was alleged to have been proximately caused by the negligence of the defendant in the crash of one of defendant’s airplanes in which the employees were killed. The defendant filed motions to dismiss.
In a written Memorandum Order the district court discussed the authorities and sustained the motions to dismiss on the ground that “neither of the plaintiff corporations has any cause of action growing out of the death of its employee, either at common law or under the statutes of West Virginia.”
Upon consideration of the record, the briefs filed by the parties, and the decision of the court below, we find no merit in the appeal. Accordingly, we dispense with oral argument and summarily affirm.
Affirmed.